Statement of
FERREN, Associate Judge,
dissenting: *
Since April 1972, a rule of this court has required the lawyers of our community to join and pay dues to the District of Columbia Bar. We share this regulatory system, known as a “unified” bar, with 31 states. Several months ago, in Referendum No. 2, the members of the Bar voted to limit their dues support to four functions: admission, registration, and discipline of attorneys, and *534maintenance of a client security fund.1 They elected to cut loose all other programs unless the Bar can attract voluntary contributions to save them. Today, this court — I believe unwisely- — sustains the Referendum.
I have four concerns. First, to put the matter in perspective, this court’s decision could result in a significant reduction of Bar activities, to the detriment of the community. Second, the court does not have to implement the Referendum; under our rules it is not self-executing. Third, the Referendum, in legal effect, is a petition for a change in court rules governing the unified Bar. In my judgment, we should stay its implementation pending the appointment and report of a task force created to review all unified and voluntary bar programs, to identify those which are essential to the bar and to the public, and to recommend an overall bar polity for the District of Columbia, in order to assure that all essential functions will continue, with appropriate financial support. Finally, national developments make the consequences of what we do all the more severe. The court’s action is especially unfortunate because it jeopardizes the Bar’s ability to recruit, train, and refer volunteer lawyers for the indigent at the very time the federal government is threatening to terminate the Legal Services Corporation, which finances legal services to the poor — including $1,856,021 this year for our local Neighborhood Legal Services Program. We face abdication by both the public and the Bar of their joint responsibility to assure access to justice for all persons.
I turn to each of these concerns.
I.
As a practical matter, Referendum No. 2 leaves to the Bar’s Board of Governors only one operation supported by dues: the mechanical process of updating lawyer registration. Other groups presently administer the three other Referendum-approved functions. This court, assisted by its own Committee on Admissions, handles the admission of attorneys; court-appointed Trustees operate the Client Security Trust Fund; and a court-appointed Board on Professional Responsibility governs the disciplinary system.2
Almost precipitously, therefore, funding no longer is assured for virtually the entire program of professional and community activities overseen by the Board of Governors. These include continuing legal education (CLE) to help maintain lawyer competence; an array of 17 membership divisions and 11 standing committees (as well as special committees) to study and recommend improvements in the administration of justice; an Office of Public Service Activities to provide lawyer referral and information services, including help for the indigent; a *535major Bar publication, the District Lawyer, to report on local professional issues and on significant national trends; and a Citizens Advisory Committee to help assure lawyer accountability by putting hard questions from the client perspective.
It is true that all these programs can continue at current levels if all members of the Bar voluntarily contribute what they otherwise would be required to pay in dues (presently $65 per year). But, absent such assurance, we must confront the possibility of a substantially reduced Bar program, including cutbacks if not elimination of traditional bar functions. It is difficult to imagine, for example, an effective organized bar without membership divisions and study committees. Over the years, the courts, the profession, and the community have benefited enormously from the unified Bar’s study of justice-related issues. For example, Division 2 (Antitrust, Trade Regulation and Consumer Affairs) issued a major report on consumer protection; Division 5 (Criminal Law and Individual Rights) scrutinized Superior Court appropriations; and Division 4 (Courts, Lawyers, Administration of Justice) has contributed a number of important evaluations on the unauthorized practice of law, six- and twelve-member juries, District Court rules, reciprocal admission to federal courts, fee arbitration, and lawyer competency requirements for the federal courts.
Bar committees have provided equally significant service. Recently, the Horsky Committee completed a comprehensive study of the local court system, released in ten volumes over a two-year period. In earlier years, committees have issued special reports on criminal defense services, complaints about ineffective assistance of counsel, the proposed transfer of prosecu-tive and judicial-appointive powers from the federal to the District of Columbia government, and the prospects for arbitration in conjunction with Superior Court proceedings. Important standing committees, such as the Committee on Legal Ethics, have made similar contributions.
The diversity of the Bar adds significant strength to the work of its divisions and committees. Recently, for example, this court received a comprehensive report on a matter of substantial professional and public concern from a Bar committee comprised of 19 lawyers engaged in a wide variety of fields. There were 4 lawyers from large firms, 3 from medium firms, 4 from small firms, 5 sole practitioners, 1 from a prepaid legal service plan, 1 law professor, and 1 federal administrative law judge. The makeup of this committee enhanced the quality and credibility of the report; such diversity reflects a special contribution that a unified bar assuredly can make.
There is another threatened program, the Office of Public Service Activities, which is of particular significance to the public. Through its Lawyer Referral and Information Service (LRIS) and related programs, this Office has been handling approximately 20,000 calls a year from persons in need of information or a lawyer’s help. Last year, trained Bar staff, after carefully screening each matter, were able to assist 43% of the callers without need for referral. Of the others, the staff directed 18% to lawyers on a regular or reduced fee basis and referred the other 39% — unable to afford a fee — to legal aid organizations, pro bono lawyers, government agencies, community programs, and the courts. In addition, LRIS maintains a branch at the Landlord-Tenant Division of Superior Court, providing conciliation as well as referral service.
The Bar’s ability to provide such comprehensive assistance has depended, in substantial measure, on full-time staff equipped not only to relay information about community resources, but also to recruit pro bono lawyers, to sponsor training for these lawyers in fields (such as Landlord-Tenant court) which do not easily generate paid CLE subscribers, and to match indigent clients with volunteer lawyers having particular interests and skills. These coordinated programs of the Office of Public Service Activities require money — $385,000 in 1980-81, of which $360,000 or $11.22 per *536lawyer are budgeted from Bar dues.3 In contrast with the outlook for certain other Bar programs, the prospect is dim for increased user charges to sustain this essentially pro bono service.
There is irony here. Last year, because of the Office of Public Service Activities, the D.C. Bar received the American Bar Association’s annual Harrison Tweed Award for excellence, and the ABA selected LRIS as the model for an ABA-funded demonstration project in Louisville, Kentucky. This year, the ABA has created a Pro Bono Activation Project, funding pro bono coordinators around the country by reference to the pioneering approach of the D.C. Bar.
Referendum No. 2 puts the Bar’s programs in jeopardy. Do the lawyers of our community have authority to cut off dues support for them?
II.
This court confronts a narrower legal question than the constitutionality of a unified bar, which the Supreme Court in principle has upheld. See Lathrop v. Donohue, 367 U.S. 820, 843, 81 S.Ct. 1826, 1838, 6 L.Ed.2d 1191 (1961). We are asked, rather, to determine whether the rules of this court governing the District of Columbia Bar permit lawyers, by referendum, to cut off dues support for certain unified Bar activities. I conclude that the answer here must be “no,” for at least some of the programs affected by the Referendum are inherent Bar responsibilities; dues support cannot be eliminated unless this court changes the rules governing the Bar. Under the circumstances, therefore, the Referendum is not self-executing; it amounts to a petition for a rules change, subject to court approval.
A. This court has the responsibility to regulate the legal profession in this jurisdiction. Our authority is reflected in D.C. Code 1973, § ll-2501(a), which provides:
The District of Columbia Court of Appeals shall make such rules as it deems proper respecting the examination, qualification, and admission of persons to membership in its bar, and their censure, suspension, and expulsion.
In the words of the Preamble to our rules for the Bar we have adopted Rules I through XIV (including the lawyers’ Code of Professional Responsibility in Rule X) in furtherance of this “statutory authority governing admissions to the Bar.” 4
Referendum No. 2 has revealed ambiguities in these rules. On the one hand, the purposes of the Bar are broad. Rule I, § 2 provides:
The purposes of the Bar shall be to aid the court in carrying on and improving the administration of justice; to foster and maintain on the part of those engaged in the practice of law high ideals of integrity, learning, competence in public service, and high standards of conduct; to safeguard the proper professional interest of the members of the Bar; to encourage the formation and activities of volunteer bar associations; to provide a forum for the discussion of subjects pertaining to the practice of law, the science of jurisprudence and law reform, and the relations of the Bar to the public, and to publish information relating thereto; to carry on a continuing program of legal research and education in the technical fields of substantive law, practice and *537procedure, and make reports and recommendations thereon; to the end that the public responsibility of the legal profession may be more effectively discharged.5
Both supporters and opponents of the Referendum agree that these purposes encompass (and thus justify) virtually all the activities created and supervised by the Board of Governors.6
On the other hand, the rules allow the membership substantial control over Bar policy through referenda. Rule VII, §§ 3 and 4 provide:
The Board of Governors shall, in like manner, submit for determination by the members of the Bar, any question of Bar policy, including proposals for changes in the rules or By-laws, whenever directed so to do by a petition signed by not less than three hundred active members of the Bar.
Ballots for use in any such referendum shall be prepared, distributed, returned and counted in accordance with regulations prescribed by the Board of Governors. The result of a referendum, as determined by a majority of the votes cast, when duly ascertained shall be published by the Board of Governors in the official Bar bulletin, and shall control the action of the Bar, the Board of Governors, the officers and committees.
Supporters of the Referendum argue with considerable force that under these provisions the members’ authority is literally coextensive with the authority of the Board of Governors; that a “determination” of “Bar policy” by referendum is clearly self-executing because it “shall control the action of the Bar”; and that the Referendum, accordingly, deserves immediate implementation as a matter of court rule, not judicial discretion. Supporters rhetorically ask, “Who, after all, could question the right of the Board of Governors — if it chose to do so — to close down CLE, LRIS, and the District Lawyer, which the Board created as a matter of its own discretion?” They answer that the Board, and thus the members, have that right.
Opponents of the Referendum answer the question differently. They argue that Rule I, § 2 mandates most if not all the current Bar activities; if the Board had not created them, this court would have had to nudge the Bar to do so. By calling for “sweeping changes” which would “transform the very nature of the D.C. Bar,” the Referendum, they say, in effect would amend Rule I — an act requiring court approval, not merely a lawyer plebescite. See Rules VII, § 3; XIII, § l.7 Focusing then on the merits, the opponents emphasize this court’s responsibility to the public, as well as to the lawyers, and call on us to dismiss the petition and enjoin the Referendum, in order to assure that essential programs continue.
The arguments on both sides of the Referendum have force, enough to reveal a gaping hole in our rules governing the Bar. Literally, Rule VII on “Referendum Procedure” gives the members plenary authority over “Bar policy,” except that members can make only “proposals” for changes in the rules of this court. Rule VII, § 3; see Rule XIII, § 1. What, then, amounts to a rules change, which the members cannot unilaterally accomplish?
The question is especially difficult when directed to Rule I, § 2, for that provision expresses purposes without making clear which ones are mandatory and permissive, *538respectively. Withdrawal of dues from a Bar program necessary to accomplish a mandatory purpose presumably would require an amendment of Rule I, § 2; other program changes would not. Thus, unless all Bar programs can be deemed mandatory (which surely they are not), the Referendum cannot be held automatically to violate Rule I, § 2.
On the other hand, the unification of the Bar would have little meaning if all its purposes and programs were discretionary. Even if the court’s primary motivation in creating the Bar was to improve lawyer discipline, the fact is the court chose not to establish merely a disciplinary system. It could have taken that narrower approach, as 17 of the 19 states without unified bars have done;8 but the court instead launched — and for nine years has overseen — a unified Bar, the predominant regulatory mechanism in this country for assuring that the lawyers of a community carry out all their professional responsibilities to the public, not just their obligation to weed out ethics offenders. Indeed, were it not for the lawyers’ public responsibilities, there would not be a need for a unified Bar; lawyers could be expected to look out for their own self-interest through voluntary associations.
In making its unification decision, this court had to be aware of the comprehensive nature of unified bar programs in the various states. Moreover, the court evidently was saying that voluntary bar associations alone could not be expected to shoulder the profession’s entire institutional responsibility. In short, in creating the unified Bar and clothing it with the many purposes of Rule I, § 2, this court, it would appear, was counting on the Bar to undertake certain functions, not merely inviting it to do so.
Because the court did not make clear what the essential functions are, we confront a difficult question: can a referendum-ordered change of program so distort or retrench the Bar that the decision is not merely a matter of “Bar policy” but becomes in effect a “rules change” — an amendment of Rule I — requiring court approval?9 If (as must be true) a membership referendum may accomplish considerably more than a change in quorum requirements but something less than de facto abolition of the unified Bar itself, where is the line to be drawn? We have not said, in the rules or elsewhere.10
B. In trying to draw this line myself while considering the Referendum, I recalled one speaker at the hearing who offered a particularly useful insight. He pointed out that the Board of Governors or the membership could so cripple the Bar through dismantling of functions, in derogation of Rule I, § 2, that the functions remaining would not “cohere”; in other words, there would not be a critical mass of activities left to produce a rational, publicly responsible pattern of bar regulation. In such circumstances, he said, whether the Board or the members are responsible, the court should step in and stop it. Despite the case-by-case decisionmaking required, I find this approach persuasive, for the only alternative is an open-ended, and thus improper, delegation of this court’s regulatory *539responsibility to a vote of the lawyers themselves.11
There is, however, an additional dimension we must take into account. Although this court created a unified Bar to assure that all lawyers share in the profession’s collective responsibility, the court also recognized that both the profession and the public were likely to benefit if the Bar “encourage[d] the formation and activities of volunteer bar associations.” Rule I, § 2. It follows that a coherent bar program for the District of Columbia does not necessarily have to inhere 100% in the unified Bar. The question, really, is twofold: (1) what programs are essential to the organized bar overall, mandatory and voluntary, and (2) which of these programs must the unified Bar underwrite to assure the necessary level of effectiveness?
In turning to the first question, I believe it is useful to focus initially on Canon 6 of Bar Rule X, the Code of Professional Responsibility: “A Lawyer Should Represent a Client Competently.”12 To respond to extreme cases of incompetence (as well as impropriety), we have established a disciplinary system under Rule XI. Supporters of the Referendum agree that this structure is central to the Bar and may continue with dues support. However, they would construe the concept of “discipline” literally and thus ban dues funding for “preventive” techniques such as CLE programs and peer review systems. In my judgment, that is an irrational regulatory limitation, compromising the Code of Professional Responsibility and contravening an express purpose of the Bar: to provide “a continuing system of legal research and education.” Rule I, § 2. A referendum requiring a dues pullout from CLE, therefore, is too broad, absent assurances that comprehensive, affordable CLE can be otherwise guaranteed.
Similarly, Canon 2 of the Code of Professional Responsibility provides: “A Lawyer Should Assist the Legal Profession in Fulfilling Its Duty to Make Legal Counsel Available.” 13 It is extreme, even nonsensical, therefore, to forbid use of dues for LRIS, the only type of mechanism through which many lawyers are likely, or even able, to offer their services on a reduced- or no-fee basis to clients who cannot afford the usual charge.14 As indicated earlier, bar associations throughout the country *540have established pro bono referral services, in the words of Rule I, § 2, “to aid the court in carrying on and improving the administration of justice ... to the end that the public responsibility of the legal profession may be more effectively discharged.” In my judgment, a coherent bar program requires an adequately funded LRIS linked with pro bono recruitment and training. See note 3 supra.
It would serve no useful purpose for me to try to sort out further what kinds of bar activities are essential, other than to add that traditional membership divisions and committees would appear to be inherent in any organized bar, addressed as they are to virtually all the purposes of Rule I, § 2. The point is that we must look at the language of Rule I, § 2, the long-standing organized bar tradition, and the Code of Professional Responsibility for guidance in defining essential functions. Most if not all the necessary programs on my own list, such as CLE and LRIS (including pro bono recruitment), are to me a matter of professional ethics. I recognize that others will have their own lists and may sincerely disagree with mine.
It is unfortunate, therefore, that our rules do not more clearly set forth the essential unified Bar activities. The rules should state them explicitly, in order to clarify for the Board and the members alike what is and is not a “rules change” requiring court approval. Until the rules are amended, however, this court must exercise its regulatory responsibility by deciding (in event of a challenge) whether a particular referendum — given its nature and impact— merely establishes “Bar policy,” within the authority of the membership, or proposes a “rules change,” subject to court approval. Such decisions are akin to our traditional determination whether this court has jurisdiction over a particular appeal or petition for review. It is this court, therefore, advised but not controlled by the members, which must clarify the essential functions of the unified Bar.15
Because the Referendum puts in jeopardy CLE, LRIS, and the Bar divisions and committees, not to mention a number of other Bar functions which arguably are essential, I conclude that Referendum No. 2 is too broad to be called simply a matter of “Bar policy,” self-executing under Rule VII. It is, as the Board of Governors properly characterized it, necessarily a proposal to amend Rule I, § 2, requiring court approval. What, then, should we do here? More specifically, as to the merits, what essential programs must the Bar continue to underwrite with membership dues, in order to assure the necessary level of effectiveness?
III.
My colleagues who find the Referendum self-executing do not reach this question. In doing so, I want to stress, first, that this court should not ignore the Referendum. When a majority of the voting members of the Bar — in a large vote — registers this much dissatisfaction, a full-scale review of the Bar is in order.16 Of especial significance, as I hear it, is a complaint by some of the voluntary bar associations that the D.C. Bar has not faithfully attended to its obligation “to encourage the formation and activities of volunteer bar associations.” Rule I, § 2. I have no views on the merits of that complaint; I simply know it is there, spoken loudly.
*541This court, therefore, cannot properly respond to the Referendum on its merits without evaluating whether the voluntary bar should have a larger, more specific role in the overall bar program. Thus, even though the Referendum (in my judgment) is not binding, it poses a significant question: inasmuch as one or more voluntary bar groups also sponsor CLE, lawyer referral programs, and various committees, would a more formal partnership between the unified Bar and the many voluntary bar associations, with a clearer division of labor, get the job done as well or better — with a lower mandatory dues requirement? In creating the unified Bar, this court could only speculate about the relationship to— and impact on — the voluntary bar associations. We now have a nine-year experience to help answer that question.
The Bar’s 1980-81 budget is approximately $2.4 million, of which mandatory dues furnish approximately $2.0 million. Of this amount, approximately $1.1 million represent expenditures for programs which dues no longer will fund as a result of the Referendum. To act responsibly, we have to assume that this level of expenditure is justified until proved otherwise.17 Accordingly, before resolving the Board’s petition for a rules change reflecting the Referendum, I believe this court should decide, with the help of both unified and voluntary bars, what programs are essential to the public and to the profession. Next, we should determine whether the unified and voluntary bars cooperatively will provide these essential programs. Finally, we should satisfy ourselves that if the use of unified Bar dues is to be restricted (and the dues level correspondingly lowered), all essential programs will receive adequate financial support through a combination of voluntary add-ons to D.C. Bar bills, voluntary bar association dues, and increased user charges where practical.
Thus, while I assume there can be responsible, possibly even more productive alternatives to the present relationships among unified and voluntary bars, I believe it is irresponsible of this court to take definitive action without having explored the facts in a way that will give the court, the bar, and the community a better sense of what the alternatives are and what the consequences of any action we take will be.
Specifically, I believe this court should not vacate the stay order of January 19, 1981. We should continue to stay implementation of the Referendum until January 1982 and convene a commission or task force of representative leaders of the D.C. Bar, the various voluntary bar associations, and perhaps even the lay public to define the essential bar programs, review the various bar organizations in the District of Columbia, recommend an overall bar polity, and suggest appropriate rules amendments, as needed. This difficult situation demands an informed, thoughtful response for the sake of both the legal profession and the community at large.
IV.
A few comments now about the future. At the hearings, several supporters of the Referendum stressed their own perceived right to be free from coercion to join any bar organization, aside perhaps from a duty to help subsidize core functions such as lawyer discipline and client security. I respectfully disagree that the duty is this narrow. I am encouraged, however, by the affirmative statements of other Referendum supporters who prophesied that the community can count on lawyers voluntarily to carry out their public responsibilities. These obligations certainly include adequate financial support for lawyer referral and for continued, aggressive recruitment of pro bono volunteers. Just this one program will require voluntary contributions of at least *542$360,000 based on the current budget for the Office of Public Service Activities. See note 3 supra. If attorneys follow the Canon 2 guidelines adopted by our 1980 Judicial Conference, see note 13 supra, I believe that program will receive the support it needs.
With this said, it is important to add that the public at large, not just the legal profession, must assume more and more responsibility for providing access to justice, civil as well as criminal. And yet, as I write this statement, the national Legal Services Corporation, which funds our excellent Neighborhood Legal Services Program (NLSP), is under seige. Although federally financed legal services have been serving the poor since 1965, they face today an unprecedented campaign for extinction on Capitol Hill. The message for the District of Columbia is ominous. Given NLSP’s current caseload, if it were forced to close down completely, the bar would be obliged to find lawyers for 2,500 to 3,000 pending cases — lawyers without prospect for a fee.18 The point is this: the public and the bar must engage in an equitable, productive partnership to assure essential legal services to persons who cannot afford them. Those who say only the public — or only the lawyers — should pay for these services are hopelessly unrealistic, if not disingenuous. What is happening, I fear, is an abdication by both groups, the government and the bar.
This default is particularly unfortunate because of the severity of the situation. It is difficult to conceive of enough lawyers in the District of Columbia to cover all the civil legal problems requiring some sort of assistance. For example, in 1979, 99% of all contested landlord-tenant proceedings, 85% of all contested domestic relations actions, and 26% of all the other contested civil matters in Superior Court (excluding small claims) had at least one party appearing without a lawyer, more often than not because a fee was not affordable.19 These statistics, moreover, do not begin to reflect the need for legal assistance in matters not involving court action.
Self-evidently, therefore, in addition to providing increased legal services to the poor and finding new ways (such as high quality prepaid plans) to reduce the costs of service to persons of' moderate income, the community has a preeminent need to find alternative ways of resolving many disputes without lawyers and the courts. Surely there are laws which could be simplified to permit self-help or lay assistance. Undoubtedly, lawyers now monopolize legal transactions that trained lay persons could handle. Clearly, too, there are disputes, now centered in the courts, which can be resolved as well if not better — and surely more quickly — through less formal settings and procedures such as mediation and arbitration.
Such enticing possibilities — law simplification, lay assistance, and alternatives to the courts — pose the very kinds of issues that the organized bar should be dealing with regularly, indeed tirelessly. Because of its ability to draw on a large, diverse membership of talented and committed professionals, the D.C. Bar has done so splendidly over the years. The community will bear the loss if the Bar cannot attract the financial resources to continue such service.
Given this court’s ruling that Bar Referendum No. 2 shall become effective July 1, 1981, there is a challenging opportunity for all lawyers to show their good faith by keeping the organized bar vital — and the public served — as a matter of their voluntary professional responsibility. I look forward to that effort. We all must trust in it.

 The statements in response to the court’s order were issued on May 5, 1981 in typewritten form, in order to expedite notice of the court’s decision. The following statement has been amended in a few respects since the date of issuance.


. Referendum No. 2, passed on December 18, 1980, provided in full:
Mandatory dues and assessments of the District of Columbia Bar shall be used only for the following purposes: admission of attorneys; their continued registration; discipline of attorneys; and, client security fund. Any other activities shall be funded by other means, including but not necessarily limited to, voluntary contributions. If in the judgment of the Board of Governors, implementation of the foregoing requires a rules change, the Board is directed to petition the District of Columbia Court of Appeals to obtain such change.
In September 1980, the Bar’s Board of Governors had decided that if Referendum No. 2 passed, implementation would require a change in Bar rules. Accordingly, on December 24, 1980, the Board of Governors petitioned this court to add to Rule I a new section incorporating the provisions of the Referendum. In response, this court stayed the effect of the Referendum pending further order of the court.
Also on December 18, 1980, in Bar Referendum No. 1, the membership voted to impose an annual dues ceiling of $75 — a vote precipitated by the Board of Governors’ petition requesting this court to raise the dues ceiling to $150. Bar dues currently are $65 per year.


. The Board of Governors nominates to this court candidates for the Board on Professional Responsibility, see Rule XI, § 4(1), and approves the BPR budget, see id § 4(3) (j). The Board of Governors oversees the operations of the Client Security Trust Fund and provides administrative and direct financial support. See Rule XII, §§6-10, 12.


. Financial information supplied by the Bar at the court’s request shows the following allocations of the $11.22 in 1980-81:
Information and Referral Service $ 6.20
Recruitment of Pro Bono Lawyers 2.21
CLE for Pro Bono Lawyers 1.09
General Administration .63
Response to Court and Public Requests 1.09
$11.22


. Even without the statute, we have acknowledged in the same Preamble that this court has ‘‘inherent powers over members of the legal profession,” an authority characteristically exercised by the highest court of every state. See, e. g., Laughlin v. Clephane, 77 F.Supp. 103, 105 (D.D.C.1947); Clark v. Austin, 340 Mo. 467, 474, 101 S.W.2d 977, 980 (1937) (en banc); In re Integration of Nebraska State Bar Ass’n, 133 Neb. 283, 286-89, 275 N.W. 265, 266-68 (1937); In re Unification of New Hampshire Bar, 109 N.H. 260, 263, 248 A.2d 709, 712 (1968); State ex rel. Armstrong v. Board of Governors, 86 Wis.2d 746, 750, 273 N.W.2d 356, 358 (1979) (per curiam).


. The court modeled this comprehensive list of responsibilities on the rules governing the unified bar of Wisconsin. See Lathrop, supra, 367 U.S. at 828-29, 81 S.Ct. at 1830.


. There is a dispute over the propriety of an instance of alleged lobbying by the Citizens Advisory Committee (on which I express no opinion). See Abood v. Detroit Bd. of Educ., 431 U.S. 209, 235-36, 97 S.Ct. 1782, 1799-1800, 52 L.Ed.2d 261 (1977); Lathrop, supra, 367 U.S. at 847 — 48, 81 S.Ct. at 1840.


.Rule XIII, § 1 on Amendment of Rules provides:
Proposals for amendment of these rules may be presented to the court by (a) petition of the Board of Governors; or (b) petition of the assembly [of members] in respect of changes approved by referendum as provided in Rule VII. Hearing upon such a petition will be pursuant to notice in such manner as the court may direct.


. See American Bar Association, Directory of Bar Activities 20-23 (1980).


. Proponents of the Referendum recognized the significance of this question, for the last sentence of Referendum No. 2 specifically directed the Board of Governors, if necessary, to petition for a rules change. The Board of Governors perceived the Referendum as a vote favoring a rules change and accordingly petitioned this court for an amendment to Rule I. See note 1 supra.


. Rule IV, § 3 does not draw the line. This rule, which I see as instrumental, not substantive, provides that the Board of Governors “shall have general charge of the affairs and activities of the Bar,” and then specifically empowers the Board to conduct the annual membership meeting, appropriate and disburse funds, prescribe employees’ duties and salaries, take action on committee reports and recommendations, arrange for an official Bar publication, investigate matters affecting the Bar, make interim appointments to fill Board and officer vacancies, and adopt By-laws and regulations.


. In 1980, there were approximately 26,000 “active” members of the D.C. Bar. Of those who did not maintain an office in the District of Columbia, estimates indicate that approximately 4,000 lived outside our metropolitan area. See Report of the Committee on Civil Legal Services of the Judicial Conference of the District of Columbia 37 (May 15, 1980), summarized in Ferren, Guidelines for Budgeting Pro Bono Legal Service, 5 District Lawyer 28, 32 (Sept. — Oct. 1980).


. Rule X adopts as “the standards governing the practice of law in the District of Columbia” the American Bar Association’s Code of Professional Responsibility, as amended by the court. See District of Columbia Bar, Code of Professional Responsibility and Opinions of the D.C. Bar Legal Ethics Committee (1981).


. The 1980 Judicial Conference of the District of Columbia adopted the following resolutions suggesting voluntary guidelines for compliance with Canon 2:
RESOLVED that every lawyer has a professional responsibility to budget a portion of his or her time for pro bono legal service without fee to persons financially unable to retain counsel; and
FURTHER RESOLVED that every lawyer should fulfill that responsibility each year, at a minimum, by (1) accepting one court appointment, or (2) providing 40 hours of pro bono legal service, or, when personal representation is not feasible, (3) contributing the lesser of $200 or 1% of earned income to a legal assistance organization which serves the community’s economically disadvantaged, including pro bono referral and appointment offices sponsored by the bar and the courts.
See generally Christensen, The Lawyer’s Pro Bono Publico Responsibility, 1981 Am.B. Foundation Research J. 1.


.The “ethical considerations” of Rule X, Canon 2 place a special duty on the organized bar:
The rendition of free legal services to those unable to pay reasonable fees continues to be an obligation of each lawyer, but the efforts of individual lawyers are often not enough to meet the need. Thus it has been necessary for the profession to institute additional programs to provide legal services. Accordingly, legal aid offices, lawyer referral services, and other related programs have been developed, and others will be developed, by the profession. Every lawyer should support all *540proper efforts to meet this need for legal services. [EC 2-25.]
See generally Cheatham, Availability of Legal Services: The Responsibility of the Individual Lawyer and of the Organized Bar, 12 U.C.L.A. L.Rev. 438 (1965).


. It is no answer to say, as some have, that D.C.Code 1973, § ll-2501(a) itself draws the line here by preserving inviolate from Board or membership repeal only functions directly literally to admission, registration, and discipline of attorneys. That begs the question. A coherent, responsible bar program — which this court has authority and a duty to assure — may require more than these narrow functions, as we have recognized in adopting Rule I, § 2. See Lathrop, supra at 828-33.


. A formal evaluation of the Bar by its tenth anniversary in 1982 is particularly appropriate because, unlike some other jurisdictions, this court did not initially establish the unified bar for a trial period. See, e. g., Lathrop, supra at 832-33, 81 S.Ct. at 1832; In re Unified New Hampshire Bar, 112 N.H. 204, 207, 291 A.2d 600, 602 (1972).


. In response to a request from this court, the Bar on February 17, 1981, furnished detailed information about the activities of the Bar, their costs, and their funding sources. In answer to 73 follow-up questions by proponents of the Referendum, the Bar on April 16, 1981, provided a detailed response evaluating the anticipated impact of dues withdrawal on LRIS, CLE, publications, and divisions. These detailed responses present a bleak picture; they put a heavy burden on those who advocate a wholly voluntary alternative.


. A specific, local example illustrates the burden placed on attorneys even now. In the child abuse and neglect area, the law entitles all “financially unable” parents, guardians, or custodians to appointment of counsel for “all critical stages of the proceedings.” D.C. Code 1978 Supp., § 16-2304(b)(l); see Super.Ct. Neglect R. 20. Because no public funds are available to subsidize such representation, the full brunt of this requirement falls on volunteer lawyers — a disproportionate imposition considering that the right to counsel is a statutory entitlement.


. See Report of the Committee on Civil Legal Services of the Judicial Conference of the District of Columbia, supra note 11, at 37, summarized in Ferren, supra note 11, at 28.